          Case 5:19-cv-00562-PRW Document 24 Filed 01/25/21 Page 1 of 4




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

 (1) NATHAN J. GOAD,

                    Plaintiff,
 v.                                         Case No.: 19-cv-562-PRW

 (1) STATE OF OKLAHOMA, ex rel.,
 THE BOARD OF REGENTS OF
 REGIONAL UNIVERSITY SYSTEM OF
 OKLAHOMA, as governing board of the
 UNIVERSITY     OF       CENTRAL
 OKLAHOMA,

- and -

 (2) STEVEN HANSEN, individually,

                   Defendants.

                             NOTICE OF SUBPOENA

To Counsel of Record:

      PLEASE TAKE NOTICE THAT PURSUANT TO Fed. R. Civ. P. 45 and LCvR

45.1, Defendant University of Central Oklahoma (“UCO”) intends to serve a subpoena

for production of documents, in the form attached hereto on February 8, 2021, or as

soon thereafter as service may be effectuated, to the following:


Office of the Board of Regents
c/o Secretary of the Board
660 Parrington Oval
Norman, OK 73019

      Dated this 25th day of January 2021.
        Case 5:19-cv-00562-PRW Document 24 Filed 01/25/21 Page 2 of 4




                                       Respectfully submitted,

                                        /s/Jeb Joseph
                                       JEB E. JOSEPH, OBA#19137
                                       LAUREN RAY, OBA#22694
                                       Assistant Attorneys General
                                       Oklahoma Attorney General’s Office
                                       Litigation Division
                                       313 NE 21st Street
                                       Oklahoma City, OK 73105
                                       Telephone: (405) 521-3921
                                       Facsimile: (405) 521-4518
                                       Email: jeb.joseph@oag.ok.gov
                                              lauren.ray@oag.ok.gov
                                       Attorneys for Defendants

                          CERTIFICATE OF SERVICE

        I hereby certify that on this 25th day January 2021, I electronically
transmitted the foregoing document to the Clerk of Court using the ECF System for
filing. I further that a true and correct copy of the foregoing document was sent via
the ECF System to all counsel of record.

                                        /s/Jeb Joseph
                                       Jeb Joseph




                                       ~2~
                       Case 5:19-cv-00562-PRW Document 24 Filed 01/25/21 Page 3 of 4
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Western District
                                                       __________        of of
                                                                  District  Oklahoma
                                                                               __________
                           Nathan Goad                                        )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 19-cv-562-PRW
 The State of Oklahoma ex rel., the Board of Regents                          )
   of Regional University Systems of Okla., et al.,                           )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                         Office of the Board of Regents c/o Secretary of the Board
                                                     660 Parrington Oval, Norman, OK 73019
                                                       (Name of person to whom this subpoena is directed)

    ✔
    ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all personnel documents, evaluations, letters of reprimand, plans of improvement, letters of
            recommendations, employment application materials, commodations, salary and benefit information, etc. for
            Nathan Goad

 Place: Office of the Attorney General - Litigation Unit                                Date and Time:
           313 NE 21st St.                                                                                   02/22/2021 5:00 pm
           Oklahoma City, OK 73105

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         01/25/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                      /s/ Jeb Joseph
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Defendant
State of Oklahoma ex rel., UCO                                          , who issues or requests this subpoena, are:
Jeb Joseph, Assistant Attorney General, Litigation Unit, 313 NE 21st St., Oklahoma City, OK 73105

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 5:19-cv-00562-PRW Document 24 Filed 01/25/21 Page 4 of 4
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 19-cv-562-PRW

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
